Citation Nr: 1317144	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the right shoulder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of both knees.

4.  Entitlement to service connection for degenerative joint disease of the right shoulder, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for degenerative joint disease of both knees, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 10 days to provide him with additional time to submit evidence.  However, no records have been received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board reopens the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees.  The issues of entitlement to service connection for those disabilities, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An October 2000 Board decision denied claims for service connection for arthritis of the right shoulder, lumbar spine and both knees.  That decision was not reconsidered or appealed and is final.

2.  The evidence received since the October 2000 Board decision relates to unestablished facts necessary to substantiate the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision, which denied claims for service connection for arthritis of the right shoulder, lumbar spine and both knees, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

2.  The evidence received since the final October 2000 Board decision is new and material, and the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claims to reopen, no further discussion of VCAA compliance is needed at this time.  

Claims to Reopen

Generally, a final decision issued by the Board may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2012).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The RO originally denied the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees in a March 1999 rating decision.  In an October 2000 appellate decision, the Board denied the claims as there was no evidence of a link between the disorders and service or service-connected neck and left shoulder disabilities.  He was notified later that month.  Neither he nor the Board requested reconsideration of the decision, and he did not appeal to the United States Court of Appeals for Veterans Claims.  Thus, the October 2000 Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104, 7252 (West 2002); 38 C.F.R. § 20.1100(a) (2012).  Therefore, new and material evidence is needed to reopen the claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, VA must review all of the evidence received since the October 2000 Board decision to determine whether it is new and material.  Hickson, 12 Vet. App. 247.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The pertinent evidence received since the October 2000 denial includes a June 2011 letter from a private physician and the Veteran's testimony during the March 2013 hearing.  The letter reflects that the Veteran has arthritis of the neck, shoulders, low back and knees that is progressing.  During the hearing, the Veteran testified that his private physician had told him that the arthritis in the neck and left shoulder, for which service connection has been granted, spread to the right shoulder, low back and knees.  He also testified that his private physician had told him that the arthritis in the right shoulder, low back and knees could be due to the in-service event during which he injured the neck and left shoulder.

Presuming the credibility of the evidence, the record indicates that the Veteran's arthritis in the right shoulder, lumbar spine and knees may be secondary to his service-connected arthritis of the neck and left shoulder or due to the conceded in-service injury involving the neck and left shoulder.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for degenerative joint disease of the right shoulder, to include as secondary to service-connected disabilities, is reopened.

New and material evidence having been received, the claim for service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected disabilities, is reopened.

New and material evidence having been received, the claim for service connection for degenerative joint disease of both knees, to include as secondary to service-connected disabilities, is reopened.


REMAND

The Board finds that a VA examination is needed on the reopened claims for service connection for arthritis of the right shoulder, lumbar spine and knees.

The Veteran contends that his arthritis of the right shoulder, lumbar spine and knees was caused or aggravated by his service-connected arthritis of the cervical spine and left shoulder.  Alternatively, he contends that his arthritis of the right shoulder, lumbar spine and knees is due to the in-service injury during which he injured the cervical spine and left shoulder.

Initially, the Board notes that the Veteran's service treatment records do not show any injury to the right shoulder, low back or knees.  April and May 1954 records show complaints of left shoulder pain and his separation examination report reflects a history of recurrent pain in the left shoulder.  Post service, a private physician indicated that he had treated the Veteran for neck and left shoulder pain within a year of separation from service.  Based on the above, service connection for arthritis of the neck and left shoulder was granted.  Thus, an in-service injury to the neck and left shoulder may be conceded.  In that regard, the Veteran testified that the leg of a howitzer gun struck him in the left shoulder causing him to fall to the ground.

A May 1999 letter from a private physician reflects that the Veteran's arthritis in the right shoulder and lumbar spine could be due to the in-service injury that caused the arthritis in the cervical spine and left shoulder.  The Board notes that the opinion, as phrased, is too speculative for a grant of service connection.

A June 2011 letter from a private physician reflects that the Veteran has arthritis of the neck, shoulders, low back and knees that is progressing.  The Board notes that the physician did not specifically state that the arthritis in the neck and left shoulder spread to the right shoulder, low back and knees.

During the March 2013 hearing, the Veteran testified that his private physician had told him that the arthritis in the neck and left shoulder spread to the right shoulder, low back and knees, and that the arthritis in the right shoulder, low back and knees could be due to the in-service injury involving the neck and left shoulder. 

Given the above, and that the Veteran has not been afforded a VA examination to obtain opinions on the matters on appeal, he should be afforded an examination to determine whether his arthritis in the right shoulder, lumbar spine and both knees is causally related to active service, or caused or aggravated by his service-connected arthritis of the cervical spine and left shoulder.  

Prior to the examination, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Altoona VA Medical Center (VAMC) dated through October 2009.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding records of treatment from the Altoona VAMC since October 2009.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis of the right shoulder, lumbar spine and both knees.  His claims file should be available to and reviewed by the examiner.  All indicated tests and studies should be conducted.  

The examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's arthritis of the right shoulder, lumbar spine and both knees is causally related to active service, including the injury involving the cervical spine and left shoulder.  

The examiner should also state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's arthritis of the right shoulder, lumbar spine and both knees was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected arthritis of the cervical spine and left shoulder.

A full and complete rationale for all opinions expressed is required.  Explanations of the principles involved would be of considerable assistance.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


